
	
		I
		112th CONGRESS
		1st Session
		H. R. 3312
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Brady of Texas
			 (for himself and Mr. Larsen of
			 Washington) introduced the following bill; which was referred to
			 the Committee on Homeland
			 Security
		
		A BILL
		To authorize the Secretary of Homeland Security, in
		  coordination with the Secretary of State, to establish a program to issue
		  Asia-Pacific Economic Cooperation Business Travel Cards, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Asia-Pacific Economic Cooperation
			 Business Travel Cards Act of 2011.
		2.Asia-Pacific
			 Economic Cooperation Business Travel Cards
			(a)In
			 generalDuring the 7-year
			 period ending on September 30, 2018, the Secretary of Homeland Security, in
			 coordination with the Secretary of State, is authorized to issue Asia-Pacific
			 Economic Cooperation Business Travel Cards (referred to in this section as
			 ABT Cards) to any eligible person, including business leaders
			 and United States Government officials who are actively engaged in Asia-Pacific
			 Economic Cooperation business. An individual may not receive an ABT Card under
			 this section unless the individual has been approved and is in good standing in
			 an international trusted traveler program of the Department of Homeland
			 Security.
			(b)Integration with
			 existing travel programsThe Secretary of Homeland Security may
			 integrate application procedures for, and issuance, suspension, and revocation
			 of, ABT Cards with other appropriate international trusted traveler programs of
			 the Department of Homeland Security.
			(c)Cooperation with
			 private entitiesIn carrying out this section, the Secretary of
			 Homeland Security may consult with appropriate private sector entities.
			(d)RulemakingThe
			 Secretary of Homeland Security, in coordination with the Secretary of State,
			 may prescribe such regulations as may be necessary to carry out this section,
			 including regulations regarding conditions of or limitations on eligibility for
			 an ABT Card.
			(e)Fee
				(1)In
			 generalThe Secretary of Homeland Security may—
					(A)prescribe and
			 collect a fee for the issuance of ABT Cards; and
					(B)adjust such fee to
			 the extent the Secretary determines to be necessary to comply with paragraph
			 (2).
					(2)LimitationThe
			 Secretary of Homeland Security shall ensure that the total amount of the fees
			 collected under paragraph (1) during any fiscal year is sufficient to offset
			 the direct and indirect costs associated with carrying out this section during
			 such fiscal year, including the costs associated with establishing the
			 program.
				(3)Account for
			 collectionsThere is established in the Treasury of the United
			 States an APEC Business Travel Card Account into which the fees
			 collected under paragraph (1) shall be deposited as offsetting receipts.
				(4)Use of
			 fundsAmounts deposited into the APEC Business Travel Card
			 Account—
					(A)shall be credited
			 to the appropriate account of the Department of Homeland Security for expenses
			 incurred in carrying out this section; and
					(B)shall remain
			 available until expended.
					(f)Termination of
			 programThe Secretary of Homeland Security, in coordination with
			 the Secretary of State, may terminate activities under this section if the
			 Secretary of Homeland Security determines such action to be in the interest of
			 the United States.
			
